Exhibit 10.41

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (“Agreement”) is entered into effective
October 31, 2008, by and between David Belle-Isle (hereinafter “Employee” or
“Belle-Isle”) and Rackspace US, Inc. acting on its own behalf as well as on
behalf of all related entities, both parent and subsidiaries, specifically
including Rackspace Hosting, Inc. (hereinafter collectively “Rackspace”).
Hereinafter, Employee and Rackspace shall collectively be called the Parties.

RECITALS:

WHEREAS, Employee was employed as Rackspace’s Senior Vice President, Human
Resources effective October 1, 2007;

WHEREAS, the Parties have agreed that it is in their respective best interests
for the employment relationship to end, and that Employee has determined to
resign effective as of the date hereof, and to enter into this Agreement
pursuant to which Employee will receive certain consideration and will release
Rackspace from all liabilities.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Rackspace and Employee agree as
follows:

1. Resignation. Employee hereby resigns as an employee and officer of Rackspace.
The effective date of Employee’s termination from employment and resignation
from all officer positions shall be October 31, 2008 (“Departure Date”).

2. Payments and Other Considerations.

a. In consideration of the Release being given by Employee hereunder, Rackspace
agrees to pay to Employee the sum of $151,667 as severance and $10,739.96 for
unused earned time off (ETO). These payments will be made within thirty days
after the date hereof.

b. As further consideration for this Agreement, Rackspace agrees that Employee
will have the right to retain 93,750 Vested Options issued pursuant to the
Rackspace, Inc. Stock Option Agreement, with a Date of Grant of October 1, 2007,
and Employee will have the right to exercise these 93,750 Vested Options in
accordance with said stock option agreement until April 30, 2009, and Employee’s
right to exercise said 93,750 Vested Options shall not terminate as a result of
him not being a Service Provider until April 30, 2009. All other non-vested
options under the October 1, 2007 Rackspace Inc. Stock Option Agreement shall
terminate as of the date hereof. The October 1, 2007 Rackspace Inc. Stock Option
Agreement is hereby amended to incorporate the foregoing agreement.

 

1



--------------------------------------------------------------------------------

c. Employee acknowledges and agrees that the payments to be made hereunder shall
be accepted by Employee as, and shall be considered as, payments for the
releases granted hereby, and in lieu of notice for unemployment compensation
purposes. In addition, Rackspace will pay Employee all reasonable unreimbursed
expenses in accordance with company policy.

d. Rackspace will allow Employee to keep his cell phone, and his cell phone
number, for use on Employee’s personal cell phone plan. Rackspace will
facilitate this by agreeing to port the number to Employee’s cell phone
provider.

e. Rackspace shall not be obligated to make any further or additional payment to
Employee in any amount or for any purpose whatsoever.

3. Release.

a. As a material inducement to Rackspace to pay the consideration described
above, together with the Employee’s agreement to forego the actions herein
described, Employee hereby releases, waives, acquits and forever discharges
Rackspace, its predecessors, successors, parents, subsidiaries, assigns, agents,
directors, officers, employees, representatives, attorneys, affiliated
companies, and all persons acting by, through, under or in concert with any of
them, from any and all charges, complaints, claims, controversies, demands,
rights, disputes, and causes of action of any nature whatsoever, known or
unknown, asserted or unasserted, accrued or not accrued, arising before or
existing when this Agreement is executed, which Employee may have or claim to
have against any of the persons or entities released regarding any matter.

b. This release and waiver specifically includes but is not limited to any claim
or cause of action arising under Title VII of the Civil Rights Act of 1964, 42
U.S.C.A. §§ 2000 et seq., as amended by the Civil Rights Act of 1991; the
Americans With Disabilities Act, 42 U.S.C. §§ 12101 et seq.; 42 U.S.C. §§ 1981;
the Civil Rights Act of 1991, as amended; the Texas Commission on Human Rights
Act, Tex. Lab. Code §§21.001 et seq.; Texas Labor Code §§451.001 et seq.; the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et
seq.; the Older Workers Benefit Protection Act of 1990; the Employment
Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et seq.; the Family
and Medical Leave Act; the Fair Labor Standards Act; or any other federal, state
or local statute or common law cause of action of similar effect regarding
employment related causes of action of employees against their employer, or for
breach of contract, promissory estoppel or any other legal theory.

c. This release and waiver specifically includes but is not limited to any claim
or cause of action arising under the Age Discrimination in Employment Act of
1967, as amended 29 U.S.C. §§ 621 et seq., and the Older Workers Benefit
Protection act of 1990. Employee acknowledges that he is not waiving claims that
may arise after this Agreement has become enforceable. Employee acknowledges
that he is receiving benefits under this Agreement to which he would not
otherwise be entitled.

d. Employee is advised to review this Agreement with an attorney concerning its
effect prior to executing it.

 

2



--------------------------------------------------------------------------------

e. Employee acknowledges that the payments and other considerations to be
received pursuant to this Agreement, as specifically set forth above at
Paragraph 2, are more than Employee would otherwise be entitled, and constitutes
valid consideration for this Agreement.

f. In further consideration for the payments and other considerations set forth
in Paragraph 2, Employee agrees to: (1) not assert any claims described in or
otherwise released by the preceding paragraphs against Rackspace or the
affiliated or related entities, officers, agents, directors, servants, staff or
employees of Rackspace, or any and all parties in privity with Rackspace; and
(2) indemnify and hold harmless Rackspace and the affiliated or related
entities, officers, agents, directors, servants, staffs or employees of
Rackspace and any and all parties in privity with Rackspace, for any claims
described in Paragraphs 3(a) and 3(b) which may be asserted by the Employee or
any other person or entity claiming by, through, under or on behalf of Employee.

g. Employee further acknowledges and agrees that except as set forth in
Paragraph 2(b) above, he is foregoing and releasing the right to exercise any
options he has, if any, to purchase the securities of the Employer including but
not limited to its parent, Rackspace Hosting, Inc. and agrees that all such
options, if any, are terminated and no longer in effect

h. Employee shall return to Rackspace all notebook computers, documents, access
badge, and any other company property.

4. Noncompetition and Non-Solicitation. In consideration of the additional
benefits provided to Employee hereunder to which he is not otherwise entitled
pursuant to the Executive Severance Agreement (including, without limitation,
the increased severance payments, bonus payments, and option exercise extension)
Employee covenants and agrees that he shall not within the United States of
America and whether directly or indirectly, and whether on his own behalf, or on
behalf of any other person, firm, company or association, and whether as an
employee, director, principal, agent, consultant or in any other capacity
whatsoever in competition with Rackspace, at any time during the period of six
(6) months immediately following the Departure Date, seek employment from,
accept employment with, or offer to provide services to or carry on or assist
with, or otherwise be concerned or interested in any business or enterprise
which shall be in competition with Rackspace’s business of managed hosting or
hosted email. Employee agrees to waive any objection to the validity of this
covenant and acknowledges that these limited prohibitions are reasonable as to
time, geographical area and scope of activities to be restrained and that these
limited prohibitions do not impose a greater restraint than is necessary to
protect Rackspace’s goodwill, proprietary information and other business
interests. For twelve (12) months after the Departure Date, Employee will not,
directly or indirectly, solicit or attempt to solicit customers or prospective
customers of Rackspace identified to Employee during his employment that will or
may divert business or business opportunities from Rackspace. Employee agrees
that Employee will not solicit, hire or recruit, directly or indirectly or aid
in the hiring or recruitment of any of Rackspace’s personnel during the twelve
(12) month period following the Departure Date.

 

3



--------------------------------------------------------------------------------

5. Confidentiality and Non-Disclosure of Proprietary Information.

a. Employee shall not, directly or indirectly, for Employee’s own benefit or for
the benefit of another, reveal or disclose to any other person, firm,
corporation, or other party or make, directly or indirectly, any commercial or
other use of any information not publicly known about Rackspace or its
prospects, services, suppliers, products, customers, finances, data processing,
purchasing, accounting or marketing systems, such information being privileged,
confidential business and/or trade secret information of Rackspace. Employee
agrees that he will not contact any of Rackspace’s customers or former customers
for a period of one year other than in connection with business unrelated to
Rackspace. Employee further acknowledges that he has signed an agreement
entitled Confidentiality and Intellectual Property Assignment to which Employee
acknowledges and agrees he is obligated according to the terms set forth
therein.

b. Further, as a result of Employee’s employment by Rackspace, Employee may have
had access to, or knowledge of, confidential business information or trade
secrets of third parties. Employee also agrees to preserve and protect the
confidentiality of such third-party confidential information and trade secrets
to the same extent, and on the same basis, as the privileged confidential
business and/or trade secret information of Rackspace.

c. All written materials, records, and other documents made by, or coming into
the possession of, Employee during the period of Employee’s employment by
Rackspace which contains or discloses privileged, confidential business and/or
trade secret information shall be and remain the property of Rackspace. Upon
termination of Employee’s employment with Rackspace, Rackspace promptly shall
deliver the same, and all copies thereof, to Rackspace.

6. Non-Disparagement. Each of Rackspace and Employee shall not, nor shall either
of them, directly or indirectly through any agent, representative or affiliate,
at any time make false, misleading or disparaging statements or representations,
or statements or representations that could be interpreted as such, whether
written or oral, regarding the other, and with respect to Employee, including
but not limited to, statements or representations regarding Rackspace’s
products, services, management, employees and customers.

7. Confidentiality of Agreement. Except as provided below, Employee and
Rackspace agree to maintain in confidence both the existence and terms of this
Agreement. Rackspace may disclose the existence and terms of this Agreement
consistent with business necessity. Employee may disclose the existence and
terms of this Agreement to his spouse, legal and/or financial advisor.

8. Legal Fees. In the event it shall be necessary for any party hereto to
institute legal action to enforce any of the terms and conditions or provisions
contained herein, or as the result of the breach hereof, the prevailing party in
such action or proceeding shall be entitled to costs and reasonable attorneys
fees.

9. Entire Agreement. This Agreement represents the entire agreement by and
between parties, and there are no other agreements or understandings other than
those contained in this Agreement. This Agreement may not be changed except by
written agreement executed by the parties.

 

4



--------------------------------------------------------------------------------

10. Binding Heirs, Successors and Assigns. Except as herein expressly provided,
the terms and provisions of this Agreement shall inure to the benefit of and be
binding upon the heirs, successors, assigns and legal representatives of the
respective parties.

11. Jurisdiction. The substantive laws of Texas govern the validity,
construction, enforcement and interpretation of this Agreement and exclusive
venue for any dispute between the parties shall be Bexar County, Texas or the
United States District Court in San Antonio, Texas.

12. Headings. The headings in this Agreement have been used for administrative
convenience only and shall not be used in interpreting or construing the meaning
of any provision in this Agreement.

13. Invalid Provision. If any provision of this Agreement is or may be held by a
court of competent jurisdiction to be invalid, void, or unenforceable to any
extent, the validity of the remaining parts, terms or provision of this
Agreement shall not be affected thereby, and such illegal or invalid part, term,
or provision shall be deemed not to be part of this Severance Agreement and
Release. The remaining provisions shall nevertheless survive and continue in
full force and effect without being invalidated in any way.

14. Counterparts. This Agreement may be executed in a number of identical
counterparts, each of which for all purposes is deemed an original and all of
which constitute collectively one Agreement.

15. Acceptance and Revocation Procedures. Employee acknowledges that he was
given this Agreement on October 30, 2008. Employee has been afforded a full
twenty-one (21) days after receiving this Agreement to consider it, and that
Employee has fully informed himself of and understands the terms, contents,
conditions and effects of this Agreement. Employee also has been given an
opportunity to review this Agreement, at his own expense, with his counsel. In
addition, Employee acknowledges and understands that he has seven (7) days
following his execution of this Agreement to revoke it. To be effective, any
such revocation must be communicated in writing to Alan Schoenbaum, Senior Vice
President and General Counsel at Rackspace’s corporate office located at 5000
Walzem Road, San Antonio, Texas 78218.

 

Employee:     /s/ David Belle-Isle     Date: 10/31/2008 David Belle-Isle      
Rackspace US, Inc.     By:   /s/ Alan Schoenbaum     Date: 10/31/2008   Alan
Schoenbaum,         Senior Vice President and General Counsel      

 

5